DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Preliminary Amendment filed May 15, 2019 has been considered.
Claims 1-12 are pending. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 At claim 1, the term “low” is a relative term.  What is the numerical value of “low”?   Clarification is appreciated.
At claim 1, what is the source of the low dose radiation?  Is X-ray radiation inclusive of low-dose radiation? Clarification is appreciated.
Claim 4 improper depends upon claim 1.  There is no support that the radiation is applied cumulatively.  How is the cumulative dosage of the radiation determined in the treatment cycle?   Clarification is appreciated.      
What statutory class is intended for claims 7-12?  These claims read upon neurodegenerative diseases with an intended use.  Clarification is appreciated.     
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lee et al. (Reference 5, cited by Applicants).
The instantly claimed invention. The reference teaches low dose radiation can be found to affect Drosophila melanogaster afflicted with Alzheimer’s disease. See the entire reference, especially, the last page.    
Claims 7-12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lenz et al. (Reference U, cited by the Examiner).
The instantly claimed invention. At page 454, 1st column, the screens are conducted by chemical or X-ray radiation.  At page 457, Table 1, the reference teaches screens on Alzheimer’s disease using flies.     
The Information Disclosure Statements filed May 15, 2019 and May 20, 2020 have been considered.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682. The examiner can normally be reached M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                       /Zinna Northington Davis/

/Zinna Northington Davis/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        


Znd
05.23.2022